The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 17, 2014

                  No. 04-14-00209-CR, 04-14-0211-CR, and 04-14-00212-CR

                        Shanelle Evette Charles, a/k/a Shanelle COOKS
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                Trial Court No. 2014CR0038, 2012CR3193, and 2013CR10374
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER
       Appellant entered into three plea bargain agreements with the State, pursuant to which
appellant pleaded nolo contendere to the offenses of bribery, aggravated assault with a deadly
weapon, and burglary of a habitation by force.

        The trial court imposed sentence in accordance with the agreements and signed a
certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See
TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record, which
includes the trial court’s rule 25.2(a)(2) certification and a written plea bargain agreement, has
been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id.

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that appellant does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate).

       Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing that
appellant has the right to appeal is made part of the appellate record on or before May 19, 2014.
See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio
2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d)
(not designated for publication).

        We order all appellate deadlines are suspended until further order of the court. We
further order the clerk of this court to serve copies of this order on the attorneys of record and
the court reporter.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court